IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
CELESTINE MARIE
ANDERSON,                            NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-342

JAMES ARTHUR WILLIAMS,

      Appellee.

_____________________________/

Opinion filed August 11, 2016.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Celestine Marie Anderson, pro se, for Appellant.

James Arthur Williams, pro se, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.